Citation Nr: 0913886	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's post-traumatic stress disorder for 
the period prior to July 10, 2003.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for the Veteran's post-traumatic stress disorder for 
the period on and after July 10, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The Veteran had active service from October 1967 to December 
1969.  

In November 2003, the Board of Veterans' Appeals (Board) 
granted service connection for post-traumatic stress disorder 
(PTSD).  This matter came before the Board on appeal from a 
January 2004 rating decision of the Cleveland, Ohio, Regional 
Office (RO) which established service connection for PTSD; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of March 23, 2001.  In September 
2004, the RO increased the evaluation for the Veteran's PTSD 
from 10 to 30 percent and effectuated the award as of July 
10, 2003.  In December 2004, the RO increased the evaluation 
for the Veteran's PTSD from 30 to 50 percent and effectuated 
the award as of July 10, 2003.  In April 2007, the Board 
denied both an evaluation in excess of 10 percent for the 
period prior to July 10, 2003, and an evaluation in excess of 
50 percent for the period on and after July 10, 2003, for the 
Veteran's PTSD.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In November 2007, the Court vacated the Board's April 2007 
decision and remanded the Veteran's appeal to the Board for 
additional action.  In March 2008, the Board remanded the 
Veteran's appeal to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

A June 2003 award notice from the Social Security 
Administration (SSA) indicates that the Veteran was awarded 
SSA disability benefits.  The report of an October 2008 VA 
examination for compensation purposes coveys that the Veteran 
was in receipt of SSA disability benefits.  The evidence 
considered by the SSA in granting the Veteran's award is not 
of record.  The Court has clarified that the VA's duty to 
assist the Veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the award of the 
Veteran's disability benefits for 
incorporation into the record.  

2.  Then readjudicate the Veteran's 
entitlement to an evaluation in excess of 
10 percent for his PTSD for the period 
prior to July 10, 2003, and an evaluation 
in excess of 50 percent for his PTSD for 
the period on and after July 10, 2003.  
If the benefits sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

